Alvey, J.,
delivered the opinion of the Court.
The Rock Hill College, the appellant in this case, was incorporated by the Act of 1865, ch. 10, and, by the admission of the demurrer to the bill of complaint, is the only college located in Howard County. James Stratton died in that county in July, 1875, intestate, possessed of a considerable personal estate, and without leaving a widow or children, or descendants of children, or other relations within the fifth degree, reckoned by counting down from the common ancestor. There has been an administration upon the estate of the intestate, and there remains a con*14siderable surplus of such estate, after the payment of debts, funeral charges, and expenses of administration. This surplus is claimed by the appellant, and the object of the present bill is the assertion of that claim as against the claim to the fund set up by the Board of County School Commissioners of Howard County, under the general Act of 1876, ch. 295, and the special Act of the same session, chapter 377.
The foundation of the appellant’s claim is the 136th section of Art. 93, of the Code, as that section stood before its repeal and re-enactment by the Act or 1876, ch. 295, to which we have just referred. That section, as it stood before the repeal, provided that “If there be no widow or relations of the intestate within the fifth degree, which shall be reckoned by counting down from the common ancestor to the more remote, the whole surplus shall belong' to the State, and shall be paid to the college, if any, in the county where the deceased shall die, or if none, to any school in the county to which the public aid by law may be extended, and if none, to the county where the property of the intestate shall lie.” This section was codified from the provisions of the Acts of 1798, ch. 101, suh ch. 11, sec. 15, and 1802, ch. 101,. sec. 11. In the first of these Acts it was provided, that “the whole surplus shall belong to the State, to be applied as the Legislature shall hereafter direct, saving to the different schools in this State the rights which, by existing laws, they now respectively possess.” While this statute fully recognized the rights that had been acquired by the schools, it was soon after modified by another, that of 1802, ch. 101, sec. 11, whereby, instead of allowing the fund to remain undisposed of as under the Act of 1798, where there was no schools in the county, it was provided, that in all instances where by law the property of deceased persons would have descended or devolved on the free school of any county, if such free school had existed, the same should be and *15was thereby declared to be, the property of tbe college, if any, in such county, or if none, the property of any school to which the public aid by law had been or might be extended, and if none, to go to tbe county where tbe property of such person or persons so dying might lie ; and that the trustees of the college or school, or the justice of the levy Court, respectively, as the case might be, should bave tbe same right, powers and authority, to sue for and recover snob property, as the visitors, trustees or governors, of any such free school might or could have done.
The Act of 1876, ch. 295, as we have already said, repealed the 136th section of Art. 93 of the Code, and re-enacted the same in the terms of the section as it originally stood in the Code, except that, instead of the direction that the surplus should belong to the State, and should he paid to the college, if any, in the county, or if none, to any school, etc., the re-enacted section provides that “ the whole surplus shall belong to the State, and shall be paid to the Board of County School Commissioners of the county wherein letters of administration shall be granted upon the estate of the deceased, for the use of the public schools of said county.” There is nothing in the section thus enacted that looks to its operation upon past cases; and it would appear that the Legislature supposed the change in the law by the repeal and re-enactment of this section of the Code would not retroact and control this case; for among the laws of the same session we find the special Act, chapter 377, wherein, after reciting the facts of the case, it is enacted that the administrators of the deceased, after the passage of their final account, “shall pay over the whole surplus of said estate to the Board of County School Commissioners of Howard County;” provided, no relation of the intestate, within the fifth degree, shall appear and claim, &c.
Relying upon these Acts of 1876, the appellees demurred to the bill of complaint filed by the appellant; and the *16question is, was the right of the latter to receive the fund, under the Code, Art. 93, sec. 136, of a nature and character to be subject to the control of the Legislature, and the fund liable to be diverted from the objects and purposes declared in the law which was in force at the death of the intestate? This question was resolved in the affirmative by the Court below, and we are now required to review that decision.
The appellant contends that the 136th sect, of Art. 93 of the Code was part of the law of distribution, and that, by force of that law, the right and title to the fund vested in the appellant, through the State as mere trustee, eo instanti the death of the intestate; and the right being vested, it could not be divested and the fund appropriated to other objects and uses, by subsequent legislation. While, on the other hand, it is contended by the appellees, that the operation of the 136th section referred to was simply an appropriation of revenue, derived by the State from the estates of persons dying intestate, and without relations within a certain degree, and that it was competent to the Legislature to revoke such appropriation at any time before the fund was actually paid over by the administrators. 1
Without reference to any question as to whether the general Act of 18*76, ch. 295, could be fairly so construed as to have a retroactive effect, or whether it was competent to the Legislature to pass the special Act of 1876, ch. 377, under the 33rd section of the 3rd Article of the Constitution, which provides that the G-eneral Assembly shall pass no special law, for any case, for which provision has been made by an existing general law, the right -here involved, according to the contention of the-parties, depends upon the question, whether the State held an absolute, disposable right in the fund, at and from the time of the death of the intestate, irrespective of the imperative provision that such fund should be paid over to the college ?
*17That the State has any original prerogative right to appropriate the fund to its own use, in the absence of statutory rules of distribution, is a proposition that cannot be maintained. In England, even in the ancient period of her jurisprudence, when power was arbitrary and the rights of the subject but ill-defined, such prerogative was not claimed. It is true, that, in early times, “when a man died intestate, and had made no disposition of his goods, nor committed his trust to any, in such case the King, who was parens patriae, and had the supreme care to provide for all his subjects, that every one should enjoy that which he ought to have, used by his ministers to seize the goods of the intestate, to the intent they should be preserved and disposed for the burial of the deceased, for payment of his debts, to advance his wife and children, if he had any, and if not, those of his blood.” Hensloe’s Case, 9 Co., 38 b. Therefore, the holding by the King was a mere trust. Afterwards this care and trust was committed to ordinaries, until finally, to correct the abuses of their administration, the subject was regulated by statute. 1 Wms. on Ex’rs, 330. But here with us, the power of the State over the subject-matter has been and is the law-making power, and that alone, whereby general rules and regulations are prescribed for the government of the people and the disposition of their property. These general rules prescribed by the Legislature, all persons are supposed to be aware of, and to act in reference to them. Rights that pass and become vested under the existing law of the land are supposed to be beyond the control of the State through its Legislature. The mere change of the law does not divest or impair the rights of property acquired before the change, even though the Legislature may intend the new law so to operate. “A law,” says Puffendorff, ‘ can be repealed by the law-giver ; but the rights which have been acquired under it while it was in force, do not thereby cease. It would be an act of absolute injustice, *18to abolish with alaw all the effects which it had produced.” L. Nat. and n., Bk. 1, ch. 6, secs. 6 and 7. This is a principle of general jurisprudence ; but a right to be within its protection must be a vested right. It must be something more than a mere expectation based upon an anticipated continuance of the existing law. “'It must have become a title, legal or equitable/to the present or future enjoyment of property, or to the present or future enforcement of a demand, or a legal exemption from a demand made by another.” Cooley, Const. Lim., 359. And as said by Mr. Justice Woodberry, in Merrill vs. Sherburne, 1 N. H., 213, Acts of the Legislature will not be regarded as violating fundamenlal axioms of legislation, “ unless they impair rights which are vested ; because most civil lights are derived from public laws: and if, before the rights become vested in particular individuals, the convenience of the State procures amendments or repeals of those laws, those individuals have no cause of complaint.” But where rights, not of a penal nature, nor such as merely relate to remedies, have become vested, such rights are considered as being beyond the power of the Legislature to divest them. 1 Kent Com., 455 ; 2 Sto. on Const., sec. 1399. This principle is of the utmost importance, and no Court in the country has been more emphatic than this in giving sanction to it, and denying validity to legislation which sought, by retroactive operation, to divest rights of property which had become vested before such legislation occurred. This has been decided upon several occasions ; and as cases germane to the present, where such legislation was denied effect, we may refer to those of Wilderman vs. The Mayor & City Council of Balto., 8 Md., 551, and State, use of Trustees vs Warren, 28 Md., 338.
Now, with these well established principles in mind, let us see what are the terms of the statute under which the appellant claims. The terms, material to the question *19here involved, are, that “ the whole surplus shall belong to the State, and shall be paid to the college, if any, in the county where the deceased shall die.” It will be observed that the language which declares to whom the fund shall be paid is equally positive and unequivocal as that which declares that the fund shall belong to the State. If, therefore, the terms employed vested a legal right in the State, it would seem to be equally clear that the terms which follow vested the equitable and beneficial right in the college. If the statute had simply declared that the fund should be paid over to the college, without the intervention of the State, we suppose it would not be contended for a moment that the Legislature could, by an Act subsequent to the death of the intestate, divert the fund, and either turn it into the State treasury, or apply it to other objects. Or if, instead of declaring that the fund should belong to the State to be paid to the college, it had declared that the fund should belong to some third party, other than the State, to be paid over to the college, it would present a case equally free from legislative interference and control. And if all disposable right of the State would be excluded in the cases supposed, we do not perceive why it should be thought that the State held an absolute disposable right to the fund in the case as it actually exists. The State is only a medium, a mere trustee, with a full and explicit declaration of trust, made by authority of the trustee itself; and in such case, as between individuals, it would be perfectly clear, that, not only would the relation of trustee and cestui que trust exist, but a perfect title in equity be created, which Courts of equity would enforce; for it is now well settled that if a person effectually declares himself to be trustee for another of money or property to be recovered, such declaration will be binding against him and his representatives. Ex parte Pye, 18 Ves., 149; Dipple vs. Corles, 11 Hare, 183; Peckham vs. Taylor, 31 Beav., 250. We do not say, how*20ever, that such would he the effect of a gratuitous appropriation by the State of its own revenue. In such case, it may well be that the Legislature could withdraw the appropriation hy a repealing Act at any time before the money was actually paid over. But if the fund here in question did not belong to the State, and form a part of its disposable reveuue, the principle upon which such an appropriation may he revoked can have no application to this case. And by way of further test of the question, whether the fund in controversy was at the absolute disposal of the State, let us suppose that, instead of declaring that the fund should belong to the State, to he paid over to the college, the statute had declared that the fund should belong to the State, and should be paid over to the relations of the deceased beyond the fifth degree ; or, to put the case still stronger, that the fund should belong to the State to be paid to the relations of the intestate within the fifth degree : would any one contend that the State could lawfully ignore the claims of the relations of the deceased, and appropriate the fund to other objects at pleasure, upon the theory that the fund had devolved upon the State absolutely, and that the explicit direction to pay over to the relations of the deceased formed no part of the law of distribution, and conferred no rights that the Legislature was hound to respect ? Such proposition, we suppose, would not be attempted to be maintained ; and if not, upon what principle is it that the provisions of the statute requiring the fund to he paid over to the college, can be revoked and utterly disregarded ? The matter of distribution of an intestate’s personal estate is regulated by positive law, and any person within the rules prescribed acquires a right' of which he cannot be divested by a retroactive law. The Legislature has thought proper, in prescribing the rules of distribution, to exclude all the relations of the intestate beyond the fifth degree, and to substitute colleges and schools as the recipients of the sur*21plus of tlie intestate’s personal estate. But we are not aware that such distributions have ever been regarded as mere donations from the funds of the State. On the contrary, such distributions have been made either to the State for the use of the schools, or to the schools and colleges directly without the intervention of the State ; but the rights of such schools and colleges have been supposed to be founded upon the positive law of distribution ; and upon that theory funds so distributable have been sued for and recovered directly by the institutions entitled. Charlotte Hall School vs. Greenwell, 4 Gill & J., 407 ; and Thomas vs. Visitors of Frederick County School, 7 Gill & John., 369. Suits could not have been maintained upon any other than vested rights of action ; and therefore the Court must have assumed, and did assume, and affirmed, that there was a vested right in the fund sued for.
But it is contended in this case, that though the Legislature may have no power to pass laws to divest vested rights of property, yet, under the terms of the statute, no right to the surplus could vest until the surplus was ascertained and ready to be paid over; and until that time it was competent to the Legislature to repeal the law in force at the time of the death of the intestate, and prescribe a new rule for the distribution of his estate, and according to which the fund would pass and should be paid over by the administrators. But to this we cannot accede. While the fund was not receivable by the college until after administration and the surplus ascertained, the right vested from the death of the intestate; and it was the right of the college to insist upon a faithful administration of the intestate, and to require an account in order to determine the real surplus to which it was entitled. 7 Gill & John., 369 ; see also 8 Md., 551, and 28 Md., 338.
The principle contended for by the appellees is not only wrong as it would effect the rights of the college, but it is wrong as it might, by possibility at least, operate to defeat *22the deliberate purpose of an intestate. Without at all intimating that the intention of the intestate in the present instance would be defeated, yet,, all persons, capable of making their wills, have a perfect right to dispose of their estates at pleasure, and they do dispose of them by allowing them to pass after their death, according to the then existing law of the land, with which they are' supposed to have been acquainted. They are supposed to have known and understood the consequences of dying intestate ; and their intestacy, to use the language of Chief Justice Gibson, in Norman vs. Heist, 5 Watts & Sergt., 171, may often be “perhaps less the effect of accident than design.” At any rate, the Legislature is not warranted in any particular case in assuming that the intestacy of a party was purely accidental; and thence proceed to direct the disposition of his estate to objects different from those prescribed by the law existing at the time of his death.
(Decided June 14th, 1877.)
It follows that the Act of 1876, ch. 295, repealing and re-enacting the 186th section of Art. 93 of the Code, is without .effect so far as this case is concerned ; and that the special Act of 1876, ch. 337, was passed without competent authority to give it effect, and that 'it is, therefore, .a nullity.
The order appealed from, sustaining the demurrer and dismissing the bill, must be reversed, and the demurrer be overruled ; and the cause will be remanded for further proceedings in accordance with this opinion.

Decree reversed, and cause remanded.